

Exhibit 10.22
image02.jpg [image02.jpg]
CDK GLOBAL, INC. 2014 OMNIBUS AWARD PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
CDK GLOBAL, INC. (the “Company”), pursuant to the 2014 Omnibus Award Plan (the
“Plan”), hereby irrevocably grants to [NAME] (the “Participant”), on [DATE] (the
“Grant Date”), a Restricted Stock Unit Award (the “Award”) of forfeitable
restricted stock units of the Company (“RSUs”), each RSU representing the right
to receive one share of the Company’s common stock, par value $0.01 per share
(“Common Stock”), or the cash value thereof, in each case, subject to: (i) the
restrictions, terms and conditions herein; and (ii) if applicable, any special
terms and conditions applicable to the Participant, as set forth in the
appendices attached hereto (the “Appendices”).
WHEREAS, the Compensation Committee (the “Committee”) of the Board of Directors
of the Company (the “Board”) has determined that it would be in the best
interests of the Company and its stockholders to grant the award provided for
herein to the Participant, on the terms and conditions described in this
Restricted Stock Unit Award Agreement (including the Appendices, this
“Agreement”).
NOW, THEREFORE, for and in consideration of the promises and the covenants of
the parties contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto, for themselves, and their permitted successors and assigns,
hereby agree as follows:
1.Terms and Conditions.
(a)Award. Subject to the other terms and conditions contained in this Agreement
and as otherwise provided in the Plan, the Company hereby grants to the
Participant [NUMBER OF UNITS GRANTED] RSUs.
(b)Vesting. Subject to the other terms and conditions contained in this
Agreement, the Restricted Period with respect to the Award shall lapse on
[DATES], in equal amounts, subject to the continued employment of the
Participant by the Company or any Subsidiary thereof through each such vesting
date.
(c)Change in Control. Notwithstanding the forgoing, the Restricted Period with
respect to the Award shall lapse immediately prior to the consummation of a
Change in Control if the Participant is continuously employed by the Company
until such time, unless, upon the Change in Control, the Award is continued,
substituted or assumed (in accordance with Section 12 of the Plan) in a manner
such that the securities underlying the Award following the Change in Control
are traded on a “liquid market” (i.e., the Nasdaq Global Market, the New York
Stock Exchange or a comparable international market in which the Participant is
able to readily and without administrative complexity sell shares underlying the
Award, as reasonably determined by the Committee).
(d)Settlement. As soon as practicable after the date on which the Restricted
Period lapses with respect to any RSUs, and in no event later than 30 days after
such date, the Company shall deliver to the Participant, or his or her personal
representative, a like number of shares of Common Stock, par value $0.01 per
share, of the Company, or in the Company’s discretion, an amount in cash equal
to the aggregate Fair Market Value of a like number of shares of Common Stock on
the date of
1

--------------------------------------------------------------------------------



settlement, in each case subject to applicable withholding. If the Participant
is a resident of or employed in a country other than the United States or the
United Kingdom at the time of settlement, such RSUs shall be settled in cash
equal to the aggregate Fair Market Value of a like number of shares of Common
Stock on the date of settlement, subject to applicable withholding.
2.Forfeiture of Award.
(a)Termination of Employment Generally. Except as otherwise determined by the
Committee in its sole discretion or as explicitly set forth herein, the unvested
Award (including any Dividend Equivalents) shall be forfeited without
consideration to the Participant effective upon the date of the Participant’s
termination of employment with the Company and its Affiliates for any reason at
any time prior to the expiration of the Restricted Period (and the Participant
shall forfeit any rights to receive shares of Common Stock or cash in respect of
the Award).
Unless the Company provides otherwise in writing to the Participant, the
Participant’s employment will be considered terminated as of the date the
Participant ceases to actively provide services to the Company and its
Affiliates (regardless of the reason for such termination and whether or not the
termination is later found to be invalid or in breach of employment laws in the
jurisdiction where the Participant is employed). Any right to vest in the Award
will terminate as of the date described in the previous sentence and will not be
extended by any notice period (e.g., the Participant’s period of service would
not include any contractual notice period or any period of “garden leave” or
similar period mandated under applicable law).
(b)Termination of Employment after First Anniversary of Grant Date Due to
Retirement. In the event that, after the first anniversary of the Grant Date,
the Participant’s employment with the Company and its Affiliates is terminated
due to “retirement” (defined for purposes of this Agreement as a termination of
employment (except for a termination of employment for cause) on or after
attaining (i) age 65 or (ii) age 55 with 10 credited years of service with the
Company and its Affiliates), the Participant shall be entitled to receive a
prorated portion of the next scheduled vesting installment of the Award as
follows: the number of RSUs equal to: (a) a fraction of the RSUs granted
hereunder (1) the numerator of which shall be the number of months completed
from the Grant Date through the Participant’s last day of active employment; and
(2) the denominator of which shall be the total number of months from the Grant
Date through the final scheduled vesting date; minus (b) the number of RSUs for
which the Restricted Period had lapsed prior to termination of employment. Any
Shares represented by the Award that vest under this Section 2(b) shall settle
in accordance with the original schedule set forth in Section 1(d) of this
Agreement (as if such termination of employment did not occur). For the
avoidance of doubt, if the Participant’s employment is terminated prior to the
first anniversary of the Grant Date for any reason other than death or
Disability, the Award and any rights to receive shares of Common Stock, cash and
Dividend Equivalents with respect thereto, will be forfeited without
consideration.
(c)Termination of Employment Due to Death or Disability. In the event that,
after the Grant Date, the Participant’s employment with the Company and its
Affiliates is terminated due to death or Disability (as defined in the Plan) the
Restricted Period for any unvested portion of the Award shall lapse immediately.
Any Shares represented by the Award that vest under this Section 2(c) shall
settle in accordance with the original schedule set forth in Section 1(d) of
this Agreement (as if such termination of employment did not occur).
3.Incorporation by Reference. The provisions of the Plan are hereby incorporated
herein by reference. Except as otherwise expressly set forth herein, this
Agreement shall be construed in accordance with the provisions of the Plan, and
any capitalized terms not otherwise defined in this Agreement shall have the
definitions set forth in the Plan.
2

--------------------------------------------------------------------------------



4.Compliance with Legal Requirements. The granting and delivery of the Award,
and any other obligations of the Company under this Agreement, shall be subject
to all applicable federal, state, local and foreign laws, rules and regulations
and to such approvals by any regulatory or governmental agency as may be
required by applicable law, rules or regulations.
If the Participant is a resident of or employed in a country that is a member of
the European Union, the grant of the Award and this Agreement are intended to
comply with the applicable age discrimination provisions of the EU Equal
Treatment Framework Directive, as may be implemented into local law (the “Age
Discrimination Rules”). To the extent that a court or tribunal of competent
jurisdiction determines that any provision of the Agreement is invalid or
unenforceable, in whole or in part, under the Age Discrimination Rules, the
Company and the Participant agree that the Company, in its sole discretion,
shall have the power and authority to revise or strike such provision to the
minimum extent necessary to render it valid and enforceable to the full extent
permitted under local law.
5.Transferability. The Award may not be assigned, alienated, pledged, attached,
sold or otherwise transferred or encumbered by the Participant other than by
will or by the laws of descent and distribution and any such purported
assignment, alienation, pledge, attachment, sale, transfer or encumbrance shall
be void and unenforceable against the Company or an Affiliate.
6.Dividend Equivalents. For Participants whose home country is the United States
or the United Kingdom, each outstanding RSU granted hereunder shall entitle the
Participant to be credited with dividend equivalent payments (upon the payment
by the Company of dividends on shares of Common Stock) in cash as of the date of
payment (“Dividend Equivalents”), which accumulated Dividend Equivalents
(without interest) shall be payable at the same time as the underlying RSUs are
settled following the release of restrictions on such RSUs, and if such RSUs are
forfeited, the Participant shall have no right to such Dividend Equivalent
payments.
7.No Rights as a Stockholder. The Participant shall not have any rights as a
stockholder of the Company, including voting rights, with respect to any shares
of Common Stock corresponding to the RSUs granted hereby unless and until shares
of Common Stock are issued to the Participant in respect thereof.
8.Restrictive Covenants; Mutual Arbitration; Clawback.
(a)Restrictive Covenants; Mutual Arbitration. For Participants whose home
country is the United States, the continued effectiveness of the Award granted
hereunder is conditioned upon the Participant’s agreement to: (i) this
Agreement; (ii) the Restrictive Covenant Agreement furnished herewith and which
includes, among other provisions, certain non-competition, non-solicitation and
non-disclosure covenants; and (iii) the Company’s Mutual Arbitration Agreement
without opting out of same. If such Participant does not agree (whether
electronically or otherwise) to this Agreement, the Restrictive Covenant
Agreement, and the Mutual Arbitration Agreement within ninety (90) days from the
date of the Award, the Award shall be terminable by the Company. For such
Participants, continued effectiveness of the Award granted hereunder is further
conditioned upon the continued effectiveness of the Mutual Arbitration Agreement
between such Participant and the Company through the date of settlement.
(b)Clawback/Forfeiture. Notwithstanding anything to the contrary contained
herein, to the extent permitted under applicable law, the Award may be forfeited
without consideration if the Participant, as determined by the Committee in its
sole discretion (i) engages in an activity that is in conflict with or adverse
to the interests of the Company or any Affiliate, including but not limited to
fraud or conduct contributing to any financial restatements or irregularities,
as determined by the Committee in its sole discretion, or (ii) without the
consent of the Company, while employed by or providing services to the Company
or any Affiliate or after termination of such employment or service, violates a
non-competition, non-solicitation or non-disclosure covenant or agreement
between the Participant and the Company or any Affiliate. If the
3

--------------------------------------------------------------------------------



Participant engages in any activity referred to in the preceding sentence, the
Participant shall, at the sole discretion of the Committee, forfeit any gain
realized in respect of the RSUs (which gain shall be deemed to be an amount
equal to the Fair Market Value, on the applicable date of distribution, of the
gross number of shares of Common Stock delivered to the Participant, if any,
plus the gross amount of any cash paid to the Participant, upon settlement of
the RSUs, if any), and repay such gain to the Company. The Award, and all
incentive based compensation payable pursuant to the Award, shall be subject to
(i) the Company’s compensation recovery, “clawback” or similar policy, as may be
in effect from time to time and (ii) any compensation recovery, “clawback” or
similar policy made applicable by law including the provisions of Section 945 of
the U.S. Dodd-Frank Wall Street Reform and Consumer Protection Act and the
rules, regulations and requirements adopted thereunder by the U.S. Securities
and Exchange Commission and/or any national securities exchange on which the
Company’s equity securities may be listed.
9.Acknowledgements and Agreements. The Participant agrees, accepts and
acknowledges the following:
(a)THE AWARD AND THIS AGREEMENT DO NOT CREATE AN EXPRESS OR IMPLIED PROMISE OF
CONTINUED EMPLOYMENT FOR ANY PERIOD, AND WILL NOT INTERFERE IN ANY WAY WITH THE
PARTICIPANT’S RIGHT OR THE RIGHT OF THE COMPANY OR ANY OF ITS AFFILIATES TO
TERMINATE THE PARTICIPANT’S EMPLOYMENT OR SERVICE AT ANY TIME, WITH OR WITHOUT
CAUSE.
(b)The delivery of the Plan, this Agreement, the Plan’s prospectus and any
reports of the Company provided generally to the Company’s shareholders may be
made by electronic delivery. Such means of electronic delivery may include but
do not necessarily include the delivery of a link to a Company intranet or the
Internet site of a third party involved in administering the Plan, the delivery
of the document via e-mail or such other means of electronic delivery specified
by the Company. To the extent applicable, all references to signatures in this
Agreement may be satisfied by procedures that the Company or a third party
designated by the Company has established or may establish for an electronic
signature system, and the Participant’s electronic signature shall be the same
as, and shall have the same force and effect as, the Participant’s written
signature. By electronically accepting this Agreement, the Participant agrees to
the following: “This electronic contract contains my electronic signature, which
I have executed with the intent to sign this Agreement.”
(c)The Plan is established voluntarily by the Company, it is discretionary in
nature, and may be amended, suspended or terminated by the Company at any time,
to the extent permitted by the Plan.
(d)The grant of the Award is voluntary and occasional and does not create any
contractual or other right to receive future grants of awards, or benefits in
lieu of an award, even if an award has been granted in the past. Except where
provided otherwise by applicable law, nothing contained in this Agreement shall
be construed as giving the Participant any right to be retained, in any
position, as an employee, consultant or director of the Company or its
Affiliates or shall interfere with or restrict in any way the right of the
Company or its Affiliates, which are hereby expressly reserved, to remove,
terminate or discharge the Participant with or without cause at any time for any
reason whatsoever. Although over the course of employment terms and conditions
of employment may change, the at-will term of employment will not change.
(e)All decisions regarding future Awards, if any, will be at the sole discretion
of the Company.
(f)The Award is not intended to replace any pension rights or compensation.
(g)The Award and the income and value of same, are not part of normal or
expected compensation for any purpose, including for purposes of calculating any
severance, resignation, termination,
4

--------------------------------------------------------------------------------



redundancy, dismissal, end-of-service payments, bonuses, holiday pay,
long-service awards, pension or retirement or welfare benefits or similar
payments. No benefit that may accrue to a Participant under this Agreement shall
form part of that Participant’s pensionable remuneration for the purposes of any
pension plan or similar arrangement that may be operated by Company or its
Affiliates.
(h)Neither the Company nor any Affiliate will be liable for any foreign exchange
rate fluctuation between the Participant’s local currency and the United States
Dollar that may affect the value of the Award or of any amounts due to the
Participant pursuant to the settlement of the Award.
(i)Except if the Participant resides or is employed in the United States of
America, (i) the grant of the Award is not intended to be a public offering of
securities in the Participant’s country of residence (and country of employment,
if different) and (ii) the Company has not submitted any registration statement,
prospectus or other filings with the local securities authorities (unless
otherwise required under local law), and the grant of the Award is not subject
to the supervision of the local securities authorities.
10.Miscellaneous.
(a)Appendices. If applicable, the Award is subject to any special terms and
conditions for the country set forth in the Appendices attached hereto. If the
Participant relocates to another country, the special terms and conditions for
that country (if any) will apply to the Participant to the extent the Company
determines that applying such terms and conditions are necessary or advisable in
order to comply with local law or facilitate the administration of the Plan.
(b)Language. If the Participant has received this Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different from the English version,
the English version will control.
(c)Waiver. Any right of the Company contained in this Agreement may be waived in
writing by the Committee. No waiver of any right hereunder by any party shall
operate as a waiver of any other right, or as a waiver of the same right with
respect to any subsequent occasion for its exercise, or as a waiver of any right
to damages. No waiver by any party of any breach of this Agreement shall be held
to constitute a waiver of any other breach or a waiver of the continuation of
the same breach.
(d)Data Privacy.
(i)The Participant hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Participant’s
personal data as described in this Agreement and any other grant materials by
and among, as applicable, the Company or any Affiliate for the exclusive purpose
of implementing, administering and managing the Participant’s participation in
the Plan.
(ii)The Participant understands that the Company and any Affiliate may hold
certain personal information about the Participant, including, but not limited
to, the Participant’s name, home address and telephone number, date of birth,
social insurance number or other identification number, salary, nationality,
residency, status, job title, any shares of stock or directorships held in the
Company or any Affiliate, details of the Award or any other entitlement to stock
awarded, canceled, exercised, vested, unvested or outstanding in the
Participant’s favor (collectively “Data”), for the exclusive purpose of
implementing, administering and managing the Plan.
5

--------------------------------------------------------------------------------



(iii)The Participant understands that Data will be transferred to the Company,
its Affiliates, advisors, or one or more stock plan service providers as may be
selected by the Company from time to time, which is assisting the Company with
the implementation, administration and management of the Plan. The Participant
understands that the recipients of the Data may be located in the United States
or elsewhere, and that the recipient’s country of operation (e.g., the United
States) may have different data privacy laws and protections than the
Participant’s country. The Participant understands that if he or she resides
outside the United States, the Participant may request a list with the names and
addresses of any potential recipients of the Data by contacting the
Participant’s local human resources representative. The Participant authorizes
the Company and any other possible recipients which may assist the Company
(presently or in the future) with implementing, administering and managing the
Plan to receive, possess, use, retain and transfer the Data, in electronic or
other form, for the sole purposes of implementing, administering and managing
the Participant’s participation in the Plan. The Participant understands that
Data will be held only as long as is necessary to implement, administer and
manage the Participant’s participation in the Plan. The Participant understands
that if he or she resides outside the United States, the Participant may, at any
time, view Data, request additional information about the storage and processing
of Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing his or her
local human resources representative. Further, the Participant understands that
he or she is providing the consents herein on a purely voluntary basis. If the
Participant does not consent, or if the Participant later seeks to revoke his or
her consent, the Participant’s engagement as an employee and career with the
Company will not be adversely affected; the only consequence of refusing or
withdrawing the Participant’s consent is that the Company would not be able to
grant the Participant any Award or other equity awards or administer or maintain
such awards. Therefore, the Participant understands that refusing or withdrawing
his or her consent may affect the Participant’s ability to participate in the
Plan. For more information on the consequences of the Participant’s refusal to
consent or withdrawal of consent, the Participant understands that he or she may
contact his or her local human resources representative.
(e)Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.
(f)Successors. The terms of this Agreement shall be binding upon and inure to
the benefit of the Company, its successors and assigns, the Participant and the
beneficiaries, executors, administrators, heirs and successors of the
Participant.
(g)Entire Agreement. This Agreement and the Plan contain the entire agreement
and understanding of the parties hereto with respect to the subject matter
contained herein and supersede all prior communications, representations and
negotiations in respect thereto; provided, that neither this Agreement nor the
Plan shall supersede any portion of any severance plan adopted by the Committee
or the Board from time to time in which the Participant is eligible for
severance benefits that provides for vesting or continued survival of equity
awards upon a severance-eligible termination of employment that is more
favorable than as set forth herein or in the Plan. No change, modification or
waiver of any provision of this Agreement shall be valid unless the same be in
writing and signed by the parties hereto, except for any changes permitted
without consent of the Participant under the Plan.
(h)Governing Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of Delaware without regard to principles
of conflicts of law thereof, or principles of
6

--------------------------------------------------------------------------------



conflicts of laws of any other jurisdiction which could cause the application of
the laws of any jurisdiction other than the State of Delaware.
(i)Headings. The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation or construction, and
shall not constitute a part, of this Agreement.


By accepting this Agreement through the online acceptance tool on Fidelity Stock
Plan Services’ website, the Participant agrees to all of the terms and
conditions in this Agreement and the Plan.


[ACCEPTANCE DATE]
7